Citation Nr: 1600154	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  11-23 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1960 to February 1964 and from January 1968 to April 1969, with additional National Guard and Reserve service.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Denver, Colorado, Department of Veterans Affairs (VA) Regional Office (RO).  In November 2015, the Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of that hearing is of record.  

The Veteran had also initiated an appeal of the denial of service connection for bilateral hearing loss; this matter was addressed in the August 2011 statement of the case.  He did not perfect an appeal in this matter; consequently, it is not before the Board.  38 C.F.R. § 7105; 38 C.F.R. § 20.302(b).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On the Veteran's most recent VA examination in July 2015, the examiner opined that the Veteran's PTSD symptoms were mild or transient.  However, the examiner did not acknowledge the Veteran's September 2010 notice of disagreement (provided subsequent to a July 2010 VA examination), in which he stated that he had left his previous employment  as a Veteran Service Officer (VSO) for Cheyenne County due to his service-connected PTSD.  The Veteran's statement suggests that his PTSD symptoms were productive of more impairment (at least in 2010) than was noted on July 2015 VA examination.  Consequently, the Board finds that remand is warranted for a supplemental medical opinion that addresses the effect of the Veteran's PTSD on his employability, in light of his September 2010 contention that he had to quit his job due to PTSD symptomatology.

As the record has reasonably raised a question as to whether the Veteran is unemployable as a result of his service-connected PTSD, on remand, the Veteran should be asked to complete an application for a total rating based on individual unemployability (TDIU).  In addition, the Veteran should be asked to complete an authorization form for his former employer (for whom he worked as a VSO) to allow VA to request the dates of his employment and any other documents related to his disability and his ability to maintain employment with that employer.

Additionally, it is not clear from the record whether all relevant treatment records were obtained.  It appears that, until the funding arrangement ended, the Veteran received some psychiatric treatment from a private practitioner at the Burlington VA Clinic.  (See, e.g., Hearing Transcript, pages 10-11.)  It is not clear whether the psychiatric treatment records were maintained by VA or by the private practitioner, or whether all records of such treatment are included in the record.  On remand, the Veteran should be asked to identify this practitioner and provide a release for VA to obtain any privately-maintained records; he should also be asked to provide releases for VA to obtain any other pertinent private treatment records.  VA treatment records are constructively of record and any pertinent records not already associated with the claims file must be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with a TDIU application form for his completion and provide him with appropriate notice under the VCAA specific to a TDIU claim.  The Veteran and his representative should have the opportunity to respond.

2.  Ask the Veteran to complete an authorization form for his former employer (for whom he worked as a VSO) to allow VA to request the dates of his employment and any other documents related to his disabilities and his ability to maintain employment with that employer.

3.  Ask the Veteran to identify the providers of all treatment and/or evaluation, pertinent to the issue on appeal (records of which are not already associated with his claims file), and to provide any releases needed to secure records of any private evaluation and/or treatment.  He should specifically be asked to identify and provide releases for records related to treatment provided by the private therapist at the Burlington Clinic.  All relevant VA treatment records not already associated with the claims file must be obtained.

4.  Thereafter, the claims file should be forwarded to the July 2015 VA examiner (or another opinion provider if the July 2015 examiner is unavailable) for review and an addendum opinion addressing the questions posed.  [If the examiner determines that the opinion cannot be provided without an examination, the Veteran should be scheduled for an appropriate examination].  The claims folder and all pertinent records must be made available to the opinion provider.

a. Based on a review of the record, the opinion provider should assess the severity of the Veteran's service-connected PTSD throughout the appeal period (since November 2009), to specifically include consideration of the Veteran's September 2010 statement that he quit his job due to his PTSD symptoms.  

b. The opinion provider should also describe, in detail, with consideration of the Veteran's employment history and educational/vocational background, the impact of the Veteran's service-connected PTSD on his occupational and social functioning.

The opinion provider must provide a thorough rationale for all opinions requested.  If any opinion requested cannot be provided, s/he must thoroughly explain the reasons therefor.

5.  Then, readjudicate the increased rating claim, to include consideration of TDIU.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




